Citation Nr: 1716086	
Decision Date: 05/11/17    Archive Date: 05/22/17

DOCKET NO.  09-06 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a seizure disability. 

2.  Entitlement to an initial compensable rating for generalized anxiety disorder with bipolar disorder prior to March 14, 2012, and in excess of 50 percent as of March 14, 2012.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel

INTRODUCTION

The Veteran served on active duty from October 1972 to July 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, and the Appeals Management Center in Washington, D.C. 

A May 2008 rating decision denied service connection for a seizure disorder.  In March 2012, the Board remanded that matter for additional development.  An April 2014 Board decision denied service connection for a seizure disorder.  The Veteran appealed that Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a March 2015 Memorandum Decision, the Court vacated the Board decision and remanded the matter to the Board for further proceedings consistent with the opinion. 

An October 2012 rating decision granted service connection for a psychiatric disability and assigned an initial noncompensable rating from January 15, 2008, to March 13, 2012, and a 30 percent rating effective March 14, 2012.  An October 2014 rating decision assigned a 50 percent rating, effective March 14, 2012.  

In a September 2015 rating decision, the RO denied entitlement to TDIU and the Veteran submitted a timely notice of disagreement as to that decision.  Although a separate appeal has not been perfected, the TDIU issue is part of the perfected appeal as to the increased rating claim. Rice v. Shinseki, 22 Vet. App. 447 (2009).

The Board remanded the claims on appeal in November 2015.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

As noted in the Court's March 2015 decision, the Board erred in the April 2014 decision when it applied the presumption of soundness to the Veteran's claim of service connection for a seizure disability.  The Board found that (1) the enlistment and discharge examinations showed a normal neurological system, and (2) service medical records showed no complaints of or treatment for epileptic seizures or occasions of paralysis.  Before the presumption of soundness is for application, there must be evidence that a disease or injury that was not noted upon entry to service manifested or was incurred in service. Gilbert v. Shinseki, 26 Vet.App. 48 (2012).  Again as noted by the Court, because it is uncontested that the Veteran did not suffer a seizure or any related manifestations in service, the presumption of soundness is not for application. 

Opinions obtained pursuant to the most recent Board remand are inadequate, in part because the Board continued ask that the examiner address the presumption of soundness.  

Turning to the Veteran's seizures, an April 2012 VA examination report shows that the Veteran was diagnosed with tonic-clonic seizures or grand mal (generalized convulsive seizures).  The date of diagnosis was noted as 1974.  Within one year of separation from service, the Veteran's spouse noted the occurrence of seizures during sleep.  

The Board's November 2015 remand requested that the Veteran be provided a VA examination to determine the nature and etiology of his seizure disorder.  The Board stated that it was "critical that the physician discuss the prior VA opinion [of April 2012], with a focused discussion on whether the current seizure disorder had its onset in 1974, within a year after discharge ...."  

The record includes a corresponding February 2017 Disability Benefits Questionnaire (DBQ) and DBQ Medical Opinion which is inadequate, in part, because the examiner responded to the Board's mistakenly-phrased question as to whether the disability existed prior to service.  

As detailed above, the question to be addressed on remand is whether the seizure disorder was incurred in or is otherwise related to service; whether it preexisted service is not for consideration.  Although the February 2017 examiner asserted that he had reviewed the April 2012 VA opinion there was no discussion regarding it and its finding that the Veteran had a seizure activity in 1974.  The examiner made the contradictory statements that the Veteran's first seizure after service was within approximately one year of separation (set forth in the DBQ), and that there were no medical records that document seizures in 1975 (set forth in the DBQ Medical Opinion), which ignored the April 2012 VA examination report and the medical records in the file.  

The Board also observes that the DBQ relates the Veteran's assertions that his seizures were from his active duty exposure to jet fuel and its vapors.  The Veteran reported that he cleaned fuel tanks and breathed the fumes for 1 hour at a time without a respirator or any protective clothing.  He did this work off and on for 2-year period while on active duty.  However, the examiner failed to address this assertion.  

In light of the foregoing, the Board finds that the February 2017 DBQ and DBQ medical opinion are inadequate.  Thus, a new opinion is needed.  See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Turning to the Veteran's generalized anxiety disorder with bipolar disorder, the report of the most recent VA Mental Disorders DBQ, conducted in October 2014, provides that the Veteran's memory was intact.  The Veteran cooked dinner and liked to have dinner with his son and wife, who lived with him.  However, in a May 2015 affidavit, the Veteran stated that memory loss hindered his ability to function on a day-to-day basis and gave several examples.  He also stated that when his children and grandchildren visited, they had to visit him in his room as it was difficult for him to participate in family activities.  In addition, in a June 2016 private Employability Evaluation, a private Vocational Consultant, M. I., Ph.D., relates that the Veteran had difficulties with both short and long term memories.  

The report of the October 2014 Mental Disorders DBQ describes the Veteran's level of occupational and social impairment as best summarized by "Occupational and social impairment with reduced reliability and productivity", implying that he was employable.  However, in the June 2016 Employability Evaluation, the private Vocational Consultant provides that "[i]t is my expert vocational opinion that the overall record is supportive of severe emotional and psychiatric issues resulting from his service-connected anxiety disorder that the Veteran would be unable to engage in any form of substantial gainful employment." 

Given the foregoing evidence of the worsening of the Veteran's generalized anxiety disorder with bipolar disorder since the most recent VA examination, the Board finds that additional development is warranted to determine the current nature, extent, severity and manifestations of this disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Concerning Dr. M. I.'s June 2016 Employability Evaluation, and as noted by the Board's November 2015 remand, records from the Social Security Administration (SSA) records received in August 2015 indicate that M. I., Ph.D., also signed a medical determination on April 30, 2015.  However, that record was not provided by SSA.  Subsequent attempts by VA to obtain this medical determination from SSA and the Veteran were unsuccessful.  However, VA has not attempted to obtain this medical determination from the private Vocational Consultant.  

The Veteran's TDIU claim is inextricably intertwined with the other issues being remanded.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Since the issues on appeal are being remanded for development, the Veteran's eFolders should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159 (c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records.  

2.  After obtaining any necessary authorization, request all medical records from M. I., Ph.D., to include a medical determination signed on April 30, 2015.

3.  Forward copies of all pertinent records from the Veteran's eFolders to the examiner who conducted the February 2017 DBQ (or a suitable substitute if this individual is unavailable) for an addendum. 

Following a review of the relevant medical evidence in the eFolders (including the April 2012 VA examination report) and the February 2017 DBQ and DBQ medical opinion, the examiner is requested to opine whether it is at least as likely as not (50 percent or more likelihood) that the Veteran's current seizure disorder was caused by or aggravated by service, to include any lead or lead paint exposure or any other active duty event the Veteran alleges, such as exposure to jet fuel or its vapors.

In doing so, it is critical that the physician provide a focused discussion on whether the current seizure disorder had its onset in 1974, within a year after discharge.  The examiner should specifically discuss the April 2012 VA examination which included the history that the Veteran's wife noted the occurrence of seizures during sleep; typically the Veteran's body would shake or become rigid, and he was incontinent of urine.

A complete rationale must be provided for all opinions.

An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinion.

4.  Schedule the Veteran for an appropriate VA examination to determine the nature, extent and severity of his service-connected generalized anxiety disorder with bipolar disorder.  Copies of all pertinent records from the Veteran's eFolders should be made available to the examiner.  All indicated tests should be performed.  The examiner is requested to delineate all symptomatology associated with, and the current severity of, the generalized anxiety disorder with bipolar disorder.  The appropriate DBQ should be filled out for this purpose, if possible.  

The examiner is also asked to describe any functional impairment caused by the service-connected generalized anxiety disorder with bipolar disorder.

5.  Then, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

